Citation Nr: 1434108	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-09 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include asthma, chronic obstructive pulmonary disease, emphysema, chronic bronchitis, mesothelioma, pneumonia, pneumoconiosis, and hoarseness, claimed as secondary to herbicide and asbestos exposure. 

2.  Entitlement to service connection for right shoulder disability. 

3.  Entitlement to service connection for left shoulder disability.

4.  Entitlement to service connection for right knee disability.  

5.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in April 2012, and a transcript of the hearing is associated with his claims folder.  The Acting Veterans Law Judge who conducted that hearing is no longer employed by the Board, and so the Veteran elected another Board hearing, which was held by the undersigned Veterans Law Judge in June 2014.  A transcript of that hearing is also of record.  

The issues addressed at the prior hearings included separate claims of entitlement to service connection for asthma and whether new and material evidence has been received to reopen a claim for service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease, emphysema, chronic bronchitis, mesothelioma, pneumonia, pneumoconiosis, and hoarseness, claimed as secondary to herbicide and asbestos exposure.  The RO denied service connection for a lung disorder in October 2001 and again in June 2004.  The Veteran did timely perfect an appeal after these decisions were issued, and new and material evidence was not received within one year of notification of the decisions.  

In March 2012, a September 1969 service treatment record was submitted which showed that the Veteran had one episode of pneumonia in 1968.  If at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) which otherwise would require new and material evidence to reopen the claim.  38 C.F.R. § 3.156(c) (2013).  The service treatment record received in March 2012 is a relevant service treatment record and so the original claim must be reconsidered.  The Board has recharacterized the issues regarding a lung disability as noted on the title page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a pulmonary disorder and left shoulder and left knee disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a currently diagnosed disorder of his right shoulder or right knee.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in November 2008.

VA has exhausted all efforts to obtain service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  A VA examination is not necessary as the evidence does not contain any competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; and/or does not contain any indication that the claimed disability or symptoms may be associated with service.  All known and available records relevant to these issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Right shoulder and knee disorders

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Based on the evidence of record, the Board concludes that service connection is not warranted for a disorder of the right shoulder or of the right knee, as the evidence submitted, which has been carefully reviewed, does not contain a diagnosis of a current disorder of either the right shoulder or of the right knee.  The showing of a currently diagnosed disorder is a cornerstone of a service connection claim, and the Veteran has failed to show a current disorder of the right shoulder or right knee.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

ORDER

Service connection for right shoulder disability is denied.

Service connection for right knee disability is denied.


REMAND

The Veteran's service treatment records are unavailable, except for dental records and a September 1969 service treatment record showing that there had been an episode of pneumonia in 1968.  The latter service treatment record was received in March 2012.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Concerning the claim for service connection for a pulmonary disorder, to include asthma, the Board will accept as fact that the Veteran had an episode of a pneumonia in 1968, as stated in the recently received September 1969 service treatment record, and that he also had other lung symptoms in service.  He testified in April 2013 that he had bronchitis and possibly pleurisy in service and his service treatment records are missing.  The Veteran feels they were due to Agent Orange exposure.  

The Veteran filed a claim of service connection for a pulmonary disorder in November 2000.  Thus, a pulmonary disorder shown at any time since then would be considered to be "current" pulmonary disability.  Since November 2000, the evidence shows that the Veteran has had a number of pulmonary disorders diagnosed.  Additionally, B. J. A., M.D. reported in a June 2005 letter, to a law firm, that the Veteran had pneumoconiosis related to Agent Orange exposure in Vietnam, and that it was Dr. A.'s opinion that he had developed severe pulmonary problems as a direct result of asbestosis and Agent Orange exposure while in service.  In-service Agent Orange exposure has already been conceded by VA.  

A medical opinion is needed on the matter of whether any pulmonary disorder diagnosed since November 2000 is related to in-service manifestations, or to presumed Agent Orange exposure, or to possible asbestos exposure.  38 C.F.R. § 3.159(c)(4).  Beforehand, however, the RO should develop the asbestos aspect of this claim appropriately under M21-1MR, IV.2.ii.C.9, including by asking the Veteran to submit any evidence he has concerning in-service asbestos exposure.  

Concerning the claims for service connection for left shoulder and left knee disability, private medical evidence submitted to the Board in June 2014 shows that the Veteran had left knee arthritis in October 2010 and had a left total knee replacement in March 2014.  The private medical evidence submitted at that time also shows a diagnosis of left shoulder subacromial bursitis in October 2012.  During the Veteran's June 2014 hearing, he appeared to be alleging that in-service duties associated with painting bridges, which involved carrying things that weighed as much as 1200 pounds at times, caused his current left shoulder and left knee disabilities.  A VA examination and opinion are needed to adjudicate the claim.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for pulmonary problems prior to January 2000.  After securing the necessary release, the RO should obtain these records, to include any Dallas VA Medical Center and Ft. Worth VA outpatient clinic records of treatment which the Veteran indicated in his November 2000 claim that he had received in 1999, and any medical records of treatment which he also mentioned at that time that he had received from the John Peters Smith Hospital in Ft. Worth in 1999.  

2.  Take all appropriate steps to develop the asbestos aspect of this claim in accordance with VA Manual M21-1MR, IV.2.ii.C.9, including asking the Veteran to submit any evidence he has concerning in-service asbestos exposure.  

3.  After obtaining the above evidence, to the extent available, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of all chronic pulmonary disorders which have been present since November 2000.  The claims file and copies of any pertinent records should be provided to the examiner for review in conjunction with the examination.  After reviewing the record including the remand, the examiner must indicate what chronic pulmonary diagnoses have been warranted since November 2000, and which of the claimed diagnoses, if any, are not warranted.  

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not that each pulmonary disorder which has been present since December 2000 was manifest in service, or is otherwise causally related to service, including to Agent Orange exposure and possible asbestos exposure.  For the purposes of the opinion, it should be accepted that the Veteran was exposed to Agent Orange in service.  Additionally, any evidence submitted as to in-service asbestos exposure should be considered, with any reasonable doubt on in-service asbestos exposure being resolved in the Veteran's favor.  

It is noted that relevant service treatment records are unavailable, except for the September 1969 service treatment record received in March 2012, showing an episode of pneumonia in 1968, and that the Veteran is competent to advise the examiner of the nature and duration of symptoms he experienced in service, and this information should be taken into consideration by the examiner in rendering the medical opinions requested.  

A complete rationale for all opinions must be provided.  If the examiner concludes that any of the opinions requested cannot be answered without resort to mere speculation, a detailed explanation for why this is the case should be provided.

4.  The RO should also schedule the Veteran for an appropriate VA examination to determine the etiology of his current left shoulder and left knee disabilities.  The claims file and copies of any pertinent records should be provided to the examiner for review in conjunction with the examination. 

After reviewing the file and the remand, the examiner should offer an opinion as to the following:  

Is it at least as likely as not that any diagnosed left shoulder or left knee disability was manifest in service or within 1 year of discharge, or is otherwise causally related to service, to include the Veteran's apparent bridge painting which involved carrying things that weighed as much as 1200 pounds at times?

A complete rationale for all opinions must be provided.  If the examiner concludes that any of the opinions requested cannot be answered without resort to mere speculation, a detailed explanation for why this is the case should be provided.

5.  Thereafter, readjudicate the claims.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


